Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the application filed on 10 July 2019.  Claims 1-20 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1-6, drawn to [a] method for spiking neural network-based computing within a multi-layer kernel
Claims 7-12, drawn to [a] multi-layer kernel apparatus
Claims 13-20, drawn to [a] multi-layer kernel apparatus

Invention I discloses encoding and decoding first and second vectors using matrix subcomputations, as well as generating a third vector based at least on the decoded vector.
Invention II discloses a multi-layer kernel apparatus, including the generation of spike trains from a population of somas, one or more accumulator apparatus to decode a spike train, and a shared dendrite apparatus to encode the spike train to various ones of the population of somas.
Invention III discloses an analog processing domain for the digital to analog conversion of digital spikes into electrical currents for distribution, and a digital processing domain for the analog to digital conversion of electrical currents into a second set of digital spikes.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

In the instant case, the inventions:
Do not overlap in scope.  Invention III discloses digital to analog and
analog to digital conversion between electrical currents and digital spikes, such analog to digital and digital to analog conversions not being present in inventions I or II.  Invention II discloses a population of somas and a shared dendrite apparatus, neither of which are claimed in inventions I or III.  Invention I discloses first and second matrix subcomputations applied to the first and second vectors, as well as excitatory and inhibitory connections, none of which are claimed in inventions II or III.

Are not obvious variants, by the differences presented in (a).

The subcombinations have separate utility. For example, neither invention I nor invention III require the use of somas or a shared dendrite structure as described in invention II.  Further, invention I does not require the threshold accumulator or the temporally deprecated output vector as described in invention III.

As such, the inventions as claimed do not encompass overlapping subject matter, there is nothing of record to show them to be obvious variants, and each invention has separate utility.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

A search for the limitations of invention I or III, particular the processing of a single spike train would not necessarily result in finding applicable references for the plurality of spike trains as described in invention II.  Likewise, a search for the limitations of invention II or III would not necessarily produce references relevant to the excitatory or inhibitory connections as described in invention I.  Lastly, a search for invention I or II would not necessarily produce results relevant to the “user space application” or the feedback of the temporally deprecated output vector to the first stage, as described in invention III.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126        
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126